DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claims 2 - 46 are under consideration in this Office Action. 
Allowable Subject Matter
Claims 2 - 46 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 2, prior-art fails to disclose a method  comprising steps of “forming an opening extending through the stack of layers to a first doped diffusion region formed on the substrate; forming on sidewalls of the opening a blocking dielectric layer; forming on an inside sidewall of the blocking dielectric layer a multi-layer charge storing region; forming on an inside sidewall of the multi-layer charge storing region a tunnel dielectric layer; and forming on an inside sidewall of the tunnel dielectric layer a vertical channel having a semiconductor material extending from the first doped diffusion region through the opening to a top of the stack of layers”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 24, prior-art fails to disclose a method  comprising  steps of “forming on an inside sidewall of the tunnel dielectric layer an annular shaped vertical channel having a semiconductor material extending from the substrate through the opening towards a top of the stack of layer.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 36, prior-art fails to disclose a semiconductor memory device, comprising    a multi-layer charge storing region surrounding the tunnel dielectric layer, the multi- layer charge storing region formed in a substantially annular shape, a blocking dielectric layer surrounding the multi-layer charge storing region, the blocking dielectric layer formed in a substantially annular shape, and a gate electrode surrounding the blocking dielectric layer.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893